DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 9, 12, 16-17, 21, 42-44, 48, 50, 53, 57-58, 62 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koorapaty (PCT/SE2015/050857, published on 2/11/2016; the examiner is using the US Patent publication 2016/0262000 A1 as a copy of the PCT/SE2015/050857, and the recited paragraph are of the US Patent publication 2016/0262000 A1).

(1) Regarding claim 1:
Koorapaty discloses a method in a wireless device, comprising: 
identifying a configuration of a coordinated measurement occasion (radio network node 115 signals to wireless device 110 the discovery measurement timing configuration (para. 0079) and the wireless device 110 may use the measurement timing configuration to perform inter-frequency measurement, para. 0080; the examiner interprets the process the wireless device 110 retrieving the detail of the discovery measurement timing configuration as the claimed identifying process); and 
during the coordinated measurement occasion, performing one or more measurements with respect to a plurality of reference signals transmitted from different cells, in accordance with the identified configuration (To perform intra-frequency 1, f2 and f3, para. 0078), wherein: 
each of the different cells is associated with at least one of the plurality of reference signals (UE measures on other frequencies, it uses measurement gaps to tune its receiver to another frequency and measure on cells using that frequency, para. 0068) and 
the configuration defines a common time interval (DRS occasion 510 as shown in figure 5) and one or more common frequencies (the first DRS occurrence configuration is associated with a serving cell of the first wireless device, and the second DRS occurrence configuration is associated with a non-serving cell of the first wireless device. In particular embodiments, the first DRS occurrence configuration is associated with a first carrier frequency, and the second DRS occurrence configuration is associated with second carrier frequency, para. 0012; carrier frequency f1, f2 and f3, para. 0078) for the different cells to transmit their respective associated reference signal during the coordinated measurement occasion (Wireless device 110 may use configured measurement gaps to measure cells on the other carrier frequencies, para. 0077; The cells on carrier frequency f1 share the same DRS occasions 510 which are offset by a factor of 40 or 80 ms as compared to the cells from carrier frequency f2, para. 0088).
(2) Regarding claim 42:

processing circuitry (processor 1120 of device 110 as shown in figure 11), the processing circuitry configured to: 
identifying a configuration of a coordinated measurement occasion (radio network node 115 signals to wireless device 110 the discovery measurement timing configuration (para. 0079) and the wireless device 110 may use the measurement timing configuration to perform inter-frequency measurement, para. 0080; the examiner interprets the process the wireless device 110 retrieving the detail of the discovery measurement timing configuration as the claimed identifying process); and 
during the coordinated measurement occasion, performing one or more measurements with respect to a plurality of reference signals transmitted from different cells, in accordance with the identified configuration (To perform intra-frequency measurements, wireless device 110 may use the measurement timing configuration to measure other cells, para. 0080; as shown in figure 5, there are a plurality of discovery reference signal (DRS) occasion 510 for each carrier frequency f1, f2 and f3, para. 0078), wherein: 
each of the different cells is associated with at least one of the plurality of reference signals (UE measures on other frequencies, it uses measurement gaps to tune its receiver to another frequency and measure on cells using that frequency, para. 0068) and 
the configuration defines a common time interval (DRS occasion 510 as shown in figure 5) and one or more common frequencies (the first DRS occurrence configuration 1, f2 and f3, para. 0078) for the different cells to transmit their respective associated reference signal during the coordinated measurement occasion (Wireless device 110 may use configured measurement gaps to measure cells on the other carrier frequencies, para. 0077; The cells on carrier frequency f1 share the same DRS occasions 510 which are offset by a factor of 40 or 80 ms as compared to the cells from carrier frequency f2, para. 0088).
(3) Regarding claims 2 and 43:
Koorapaty further discloses the plurality of reference signals comprises discovery reference signals (there are a plurality of discovery reference signal (DRS) occasion 510 for each carrier frequency f1, f2 and f3, para. 0078).
(4) Regarding claims 3 and 44:
Koorapaty further discloses identifying the coordinated measurement occasion, wherein the one or more measurements are performed in response to identifying the coordinated measurement occasion (DMTC comprises discovery signal parameters may include (1) a duration of each occasion when discovery signal is transmitted (referred to as the DRS occasion), (2) a periodicity of the occurrence of the DRS occasion, and (3) timing (in terms of a start time or an offset from a reference point such as a particular frame and subframe number) of the DRS occasion, para. 0057).

Koorapaty further discloses distinguishing between the reference signals transmitted from the different cells based on physical cell identifiers transmitted in conjunction with the reference signals (3GPP specifies that the discovery signals will contain at least the PSS, SSS, and CRS, para. 0056; PSS 410 and SSS 412 define the cell ID of the cell. According to 3GPP specifications, SSS 412 may represent 168 different cell ID groups. PSS 410 may represent three values that determine the cell ID within a group, para. 0051).
(6) Regarding claims 9 and 50:
Koorapaty further discloses the different cells transmit the reference signals according to distinct or random timing offsets within the coordinated measurement occasion to avoid collisions between the reference signals (DMTC comprises discovery signal parameters may include (1) a duration of each occasion when discovery signal is transmitted (referred to as the DRS occasion), (2) a periodicity of the occurrence of the DRS occasion, and (3) timing (in terms of a start time or an offset from a reference point such as a particular frame and subframe number) of the DRS occasion, para. 0057).
(7) Regarding claims 12 and 53:
Koorapaty further discloses the common frequency is a native frequency of at least one of the different cells (the first DRS occurrence configuration is associated with a serving cell of the first wireless device, and the second DRS occurrence configuration is associated with a non-serving cell of the first wireless device. In particular embodiments, the first DRS occurrence configuration is associated with a first carrier 
(8) Regarding claim 16:
Koorapaty discloses a method in a network node, comprising: 
determining a configuration for at least one coordinated measurement occasion, the configuration defining a common time interval and one or more common frequencies for transmission of a plurality of reference signals by different cells during the coordinated measurement occasion, wherein each of the different cells transmits at least one of the plurality of reference signals (a method in a network node of a wireless communication network for aligning discovery reference signal (DRS) occurrences, the method comprising determining a first DRS occurrence configuration, the first DRS occurrence configuration comprising a schedule for transmission of a first series of DRS occurrences; determining a first discovery measurement timing configuration (DMTC), the first DMTC comprising a schedule for receiving DRS occurrences that is aligned with a first subset of DRS occurrences of the first series of DRS occurrences; determining a second DMTC, the second DMTC comprising a schedule for receiving DRS occurrences that is aligned with a second subset of DRS occurrences of the first series of DRS occurrences, wherein the second subset of DRS occurrences is different than the first subset of DRS occurrences, claim 1; the first DRS occurrence configuration is associated with a serving cell of the first wireless device, and the second DRS occurrence configuration is associated with a non-serving cell of the first wireless device. In particular embodiments, the first DRS occurrence configuration is 
communicating the configuration to the different cells (communicating the first DMTC to a first wireless device; and communicating the second DMTC to a second wireless device, claim 1; as different DRS occurrence is associated with different carrier frequency, the DMTC would be transmitted to wireless device 110 in different cells, para. 0012, 0081; cells on carrier frequency f1 share the same DRS occasions 510 which are offset by a factor of 40 or 80 ms as compared to the cells from carrier frequency f2. This facilitates a wireless device 110 in any of the measurement groups to perform measurements on cells in either of the carrier frequencies. Particular embodiments may use any suitable periodicity and offset, para. 0088).
(9) Regarding claim 57:
Koorapaty discloses a network node, comprising: 
processing circuitry (processor 1220 of radio network node 115 as shown in figure 12), the processing circuitry configured to: 
determining a configuration for at least one coordinated measurement occasion, the configuration defining a common time interval and one or more common frequencies for transmission of a plurality of reference signals by different cells during the coordinated measurement occasion, wherein each of the different cells transmits at least one of the plurality of reference signals (a method in a network node of a wireless communication network for aligning discovery reference signal (DRS) occurrences, the method comprising determining a first DRS occurrence configuration, the first DRS occurrence configuration comprising a schedule for transmission of a first series of DRS 
communicating the configuration to the different cells (communicating the first DMTC to a first wireless device; and communicating the second DMTC to a second wireless device, claim 1; as different DRS occurrence is associated with different carrier frequency, the DMTC would be transmitted to wireless device 110 in different cells, para. 0012, 0081; cells on carrier frequency f1 share the same DRS occasions 510 which are offset by a factor of 40 or 80 ms as compared to the cells from carrier frequency f2. This facilitates a wireless device 110 in any of the measurement groups to perform measurements on cells in either of the carrier frequencies. Particular embodiments may use any suitable periodicity and offset, para. 0088).
(10) Regarding claims 17 and 58:
1, f2 and f3, para. 0078).
(11) Regarding claims 21 and 62:
Koorapaty further discloses the different cells transmit the reference signals according to distinct or random timing offsets within the coordinated measurement occasion to avoid collisions between the reference signals (DMTC comprises discovery signal parameters may include (1) a duration of each occasion when discovery signal is transmitted (referred to as the DRS occasion), (2) a periodicity of the occurrence of the DRS occasion, and (3) timing (in terms of a start time or an offset from a reference point such as a particular frame and subframe number) of the DRS occasion, para. 0057).

Allowable Subject Matter
Claims 4-6, 8, 10, 13, 18-20, 22-23, 45-47, 49, 51-52, 54-56, 59-61, 63-64 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yi (US 10,178,568 B2) discloses a method and apparatus for defining received signal strength indicator for discovery signals in wireless communication system.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083.  The examiner can normally be reached on M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        3/27/2021